Mahoney, J. (dissenting).
We dissent.
The Sullivan County Democratic Committee is a functionary of the national Democratic Party. That party is an association founded to further certain political objectives. The county committee consists of two members from each election district, and the by-laws provide that: "each member of the committee
*174shall have one vote on all matters that may come before a meeting of the committee [except that] in all matters which shall involve the nomination or designation of candidates for public office or for the designation, appointment, or election of delegates to a party convention for the nomination of candidates for public office to be filled by the voters at an election, each [committeeman] shall cast votes [in proportion to] the number of votes received by the Democratic Party candidate for governor in the last preceding gubernatorial election in the district represented by such member”. Conceding for the sake of argument that the majority correctly interprets section 12 of the Election Law to require this method of weighted voting on all matters before the committee, we find the statute to unjustifiably impair the defendants’ Federal constitutional right to freedom of association (US Const, 1st and 14th Arndts.; see, also, NY Const, art I § 9).
In Kusper v Pontikes (414 US 51), the court struck down an Illinois statute prohibiting a person from voting in a primary election of a political party if he had voted in the primary of another party within the preceding 23 months. The court stated that (pp 56-57):
"freedom to associate with others for the common advancement of political beliefs and ideas is a form of 'orderly group activity’ protected by the First and Fourteenth Amendments. [Citations omitted.] The right to associate with the political party of one’s choice is an integral part of this basic constitutional freedom. [Citations omitted.]
"To be sure, administration of the electoral process is a matter that the Constitution largely entrusts to the States. But, in exercising their powers of supervision over elections and in setting qualifications for voters, the States may not infringe upon basic constitutional protections. [Citations and footnote omitted.]”
New York has undertaken to administer the electoral process, and in so doing has necessarily imposed certain procedures upon the political parties (Election Law, art 2). The question becomes whether the weighted voting procedures of section 12 impinge on freedom of association and, if so, whether the impingement may be justified as in furtherance of a State interest.
First Amendment protection encompasses the right to participate in organized party politics (Kusper v Pontikes, supra). The extent to which the constitutional protection limits the
*175power of the State to regulate party voting rules and procedures was considered by the court in Cousins v Wigoda (419 US 477). In the Chicago Democratic primary election of March, 1972, 59 delegates (Wigoda group) to the party’s national convention were elected. These delegates were challenged by a group selected by caucus (Cousins delegation) before the national Democratic credentials committee on the ground that certain party slate-making rules had been violated in electing the Wigoda group. The committee ruled that the Cousins group should be seated, whereupon those unseated obtained an order from the Illinois State courts enjoining the Cousins group from participating in the convention. The State court reasoned that the Wigoda group had been properly elected pursuant to the Illinois Election Code and that the "law of the state is supreme and party rules to the contrary are of no effect.” (14 Ill App 3d 460, 475.)
The Supreme Court reversed, holding that (pp 489-491)
"[e]ven though legitimate, the ' "subordinating interest of the State must be compelling” * * *’ to justify the injunction’s abridgment of the exercise by [the Cousins group] and the National Democratic Party of their constitutionally protected rights of association [citation omitted].
"[The Wigoda group] argue[s] that Illinois had a compelling interest in protecting the integrity of its electoral processes and the right of its citizens * * * to effective suffrage * * *. But [the Wigoda group] overlooks] the significant fact that the suffrage was exercised at the primary election to elect delegates to a National Party Convention. * * * The States themselves have no constitutionally mandated role in the great task of the selection of Presidential and Vice Presidential candidates. If the qualifications and eligibility of delegates to National Political Party Conventions were left to state law 'each of the fifty states could establish the qualifications of its delegates to the various party conventions without regard to party policy, an obviously intolerable result.’ [Citation omitted.]
"Thus, Illinois’ interest in protecting the integrity of its electoral process cannot be deemed compelling in the context of the selection of delegates to the National Party Convention.”
The case at bar presents what is potentially a greater interference with the right to political association. In the Wigoda case the State court order sought to enforce the will of *176registered Chicago Democrats as expressed in a primary vote. The Supreme Court reversed, saying it was for the party to decide which delegation to seat. Here the State, through section 12 of the Election Law, unilaterally imposes a method of voting which is neither the will of the Democrats of Sullivan County nor in furtherance of any discernible State purpose.
The committeemen’s votes are weighted, not in proportion to the number of registered Democrats in the various districts, but in proportion to the Democratic vote in the preceding gubernatorial election. Thus, for example, if Republicans and independents constituted a high proportion of the voters in a particular district, they would, by voting for the Democratic candidate for Governor, vest the few Democrats in the district with disproportionate influence in Democratic Party decisions. Imposition of this voting procedure interferes with the very power of the party to define its membership, since influence in party decision-making becomes a function, not of registered membership in the party, but, in part, of the voting choices of Republicans and independents. Erosion of the party’s power to define its membership also erodes its ability to make policy decisions and therefore goes to the essence of the freedom of association and can be justified only by some compelling State interest (Cousins v Wigoda, supra).
It is difficult to see any interest in imposing such a distorted method of voting, much less a compelling one. Moreover, once infringement upon the freedom of association is demonstrated, the burden is on the party seeking to enforce the statute to establish a compelling State interest (cf. Buckley v Valeo, 424 US 1, 25). No such interest has been established on the record herein.
The parties on this appeal dispute only whether the committee must use the statutory method of weighted voting with respect to "internal” party matters. It is, therefore, not necessary to decide whether the committee could, if it wished, vote without weighted votes on "external” matters, such as the nomination of candidates.
The order should be reversed, and the complaint dismissed.
Larkin and Main, JJ., concur with Greenblott, J. P.; Ma-honey and Herlihy, JJ., dissent and vote to reverse in an opinion by Mahoney, J. *
*177Order affirmed, with costs.

 Subsequent to the argument in this case, Mr. Justice Kane disqualified himself, and the court has vouched in Mr. Justice Larkin.